DETAILED ACTION
Applicants’ request for continued examination of January 15, 2021, in response to the action mailed October 30, 2020, is acknowledged.  With said filing claims 1-20 stood cancelled, claims 21, 26, and 36 have been amended, and no claims have been added.  Claims 21-40 were pending.  With the filing of March 17, 2021, claims 1-20 stand cancelled, claims 21, 26, and 36 have been amended, and no claims have been added.  Claims 21-40 are pending.
The elected invention is directed to the isolated T. reesei Atw18-97 mutant of T. reesei 981-0-8, said mutant having knockout of the gene set forth by SEQ ID NO:  1 (encoding the subtilisin-like protease of SEQ ID NO:  2), said mutant (Atw18-97) further modified to knockout the gene set forth by SEQ ID NO:  3 encoding the aspartic protease of SEQ ID NO:  4.  Claims 28 – 40 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 21 – 27, as encompassing the elected invention, are hereby considered. 
Effective Filing Date
The US effective filing date granted for claims 21-25 and 31-35 is December 18, 2009, the filing date of US 61/287,8441, which disclosed the recited subject matter.    The US effective filing date granted for claims 26-30 and 36-40 is December 17, 2010, which disclosed the recited subject matter.
AIA -First Inventor to File Status
Based on the effective filing dates of December 18, 2009 and December 17, 2010, the present application is being examined under the pre-AIA , first to invent provisions.
Allowable Subject Matter
The restriction of claims 28-40 is withdrawn and said claims are rejoined. Claims 21-40 are allowed.  The following is an examiner’s statement of reasons for allowance. 

(a) a polypeptide comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 2 or at least 95% sequence identity to amino acids 20 to 882 of SEQ ID NO: 2, wherein said amino acid sequence has subtilisin-like serine protease activity; and 
(b) a polypeptide encoded by a polynucleotide comprising a nucleotide sequence having at least 95% sequence identity to SEQ ID NO: 1 or at least 95% sequence identity to nucleotides 58 to 277 4 of SEQ ID NO: 1, or the cDNA thereof, wherein the nucleotide sequence encodes an amino acid sequence having subtilisin-like serine protease activity; and 
wherein the mutant further comprises a polynucleotide encoding a polypeptide that is heterologous to the parent Trichoderma strain.
The utility of said cells, as products for the production of recombinant proteins, is credible based on expression of GH10 xylanase in the T. reesei 981-0-8-derived mutant strain having knockout of the gene set forth by SEQ ID NO: 1, a gene encoding the subtilisin-like protease of SEQ ID NO: 2, said mutant strain (T. reesei Atw18-97) having deficient expression of said subtilisin-like protease (Example 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	
	
	
	


    
        
            
        
            
        
            
    

    
        1 US 61/287,844 has only 70 sequences.